Judgment of Special Term and judgment of Buffalo City Court reversed, and a new trial granted in the Buffalo City Court, with costs in all courts to appellant to abide event. Hew trial to be had on the 10th day of June, 1914, at ten A. M. Held, that the plaintiff failed to prove that the grape fruit was in good condition when received by defendant for shipment over its railroad, or that the damaged condition of the fruit when received by the consignee at Buffalo was due to any neglect on the part of the defendant. All concurred.